MEMORANDUM **
Ouscorni Jakir, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to apply for adjustment of status and to reapply for asylum and withholding of removal based on changed circumstances. We review the BIA’s denial of a motion to reopen for abuse of discretion, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), and we grant in part and dismiss in part the petition for review.
The BIA abused its discretion in denying Jakir’s motion to reopen as untimely because motions to reopen based on changed circumstances are not subject to the regulatory time or numerical limitations. See id. We grant the petition for review on this claim and remand to allow the BIA to address the merits of Jakir’s motion in the first instance. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
We deny Jakir’s motion to correct the administrative record as moot.
PETITION FOR REVIEW GRANTED in part; DISMISSED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.